 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

' ToRRENCE T. PALMS,

Plaintiff,

RICH AUSTIN JR.,

v Defendant.

 

 

CASE NO. Cl 8-083SJLR

ORDER DISMISSH\IG CAS'E

` On September 6, 2018, the court entered an order that, inter alia, granted

Defendant Rich Austin Jr.’s motion to dismiss Plaintiff Torrence Palms’s complaint, and

granted 1\/lr. Palms leave to amend his complaint Within 20 days from the date of the

order. (Order (Dl<t. # 12).) On September 25, 2018, l\/lr. Palms asked the court for 30

additional days to amend his complaint so that he could first retain counsel (Mot. (Dkt.

# 15) at 1.) ln the alternative, l\/lr. Palms asked the court to dismiss the case Without

//

ORDER - l

prejudice (See id.) l\/lr. Austin did not respond to l\/lr. Palms’s motion. (See generally

 

 

 

 

10
11

12
0 13
14
15
16
17
18
19
20
21

22

 

 

Dkt.) For the following reasons, the court GRANTS in part and DENIES in part Mr.-
Palms’s motion, and DlSl\/llSSES this case without prejudice

Local Rule 7@) provides a party with potential relief from a filing deadline See
Local Rules W.D. Wash. LCR 7 (j). A stay from a deadline is appropriate when there is
an “unforeseen emergency.” Ramirez v. Chow, No, C12-5630JRC, 2013 WL 2285977, at
"‘2 (W.D. Wash. l_\/lay 23, 2013); see also Lambert v. Dennis, No. C15-1213RSl\/l, 2016
WL 7441012, at *l (W.D. Wash. Dec. 27, 2016). Moreover, “[a] motion for relief from a
deadline should, whenever possible, be filed sufficiently in advance of the deadline to
allow the court to rule on the motion prior to the deadline” Local Rules W.D. Wash.
LCR 7(}`). l\/lr. Palms filed his motion for relief on September 25, 2018 (See Mot.), one
day before his deadline to amend his complaint (see Order at 13)'. l\/Ir. Palms did not
present the court with any evidence of an “unforeseen emergency” that makes relief from
the deadline appropriate The court therefore DENIES l\/lr. Palms’s request for relief
from the deadline

l\/lore than 20 days have now passed since the court issued the order described
above (See Order.) l\/Ir. Palms has failed to file an amended complaint (See generally
Dkt.) Accordingly, the court GRANTS l\/lr. Palms’s alternatively requested relief, and

DISMISSES without prejudice his complaint in its entirety.

M,.
named this 3\_ day of october, 2013, /L
' \ Q ZVQM)§

JAME§ .RoBART
United S ates District ludge

ORDER - 2

 

 

 

